Citation Nr: 0117535	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1945 to 
November 1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The September 2000 rating decision, 
which assigned a 30 percent evaluation for the veteran's 
depressive disorder, effective September 16, 1985, 
effectuated an August 2000 Board decision which granted 
service-connection for the veteran's psychiatric disability.


FINDINGS OF FACT

1.  The veteran's service-connected major depressive disorder 
was not manifested by more than definite or considerable 
social and industrial impairment, or more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), from September 
16, 1985 to November 6, 1996.

2.  From November 7, 1996, the veteran's major depressive 
disorder results in no more than considerable social and 
industrial impairment, and no more than occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, and disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for major depressive disorder from September 16, 1985 
to November 6, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic 
Code 9405 (effective before November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (effective since November 7, 
1996).

2.  The schedular criteria for a rating of 50 percent for 
major depressive disorder from November 7, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (effective since November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran has been afforded VA 
examinations to assist in rating his service-connected 
disability, and outpatient treatment records have been 
associated with the claims file.  Under the circumstances, 
the Board finds that the record as it stands allows for 
equitable appellate review and that there has been compliance 
with the provisions of the VCAA.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for major depressive disorder.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

An August 2000 Board decision granted service-connection for 
the veteran's psychiatric disability, and a September 2000 
rating decision assigned a 30 percent evaluation for the 
veteran's depressive disorder, effective September 16, 1985.

According to Diagnostic Code 9405, depressive neurosis, a 
rating of 50 percent was warranted for substantial impairment 
of ability to establish or maintain effective or favorable 
relationships with people; and psychoneurotic symptoms which 
cause the reliability, flexibility and efficiency levels to 
be so reduced as to result in severe industrial impairment.  
A 30 percent rating was for application for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.

A change in regulations rating psychiatric disabilities were 
issued in January 1988.  Pursuant to Diagnostic Code 9405, 
the criteria for a rating of 50 percent were considerable 
impairment of ability to establish or maintain effective or 
favorable relationships with people; and psychoneurotic 
symptoms which cause the reliability, flexibility and 
efficiency levels to be so reduced as to result in 
considerable industrial impairment.  A 30 percent rating was 
for application for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes here that the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).

During the course of the veteran's appeal, new regulations 
rating psychiatric disabilities were issued, and became 
effective November 7, 1996.  Under the newly issued 
Diagnostic Code 9434, a rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  When there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.  

A private record dated in December 1985 reflects that the 
veteran reported that the biggest stressor in his life was 
cancer.

Records from the Social Security Administration indicate that 
the veteran was awarded disability benefits based on 
diagnoses of cancer and depression.

At a March 1988 private medical disorders examination, the 
examiner indicated that the veteran did not appear depressed.  
However, problems with short-term and remote memory were 
noted.  The examiner stated that the veteran's depression, 
alone, did not render him permanently or totally disabled.  
The diagnosis was major depression, recurrent, currently in 
partial remission.

A July 1991 VA medical record indicated that the veteran had 
been concerned about his memory since 1985.  He also reported 
that he experienced hallucination in the 1970s.  The 
assessment was mild memory loss.

VA treatment  records dated December 1992 to March 1993 
reflect ongoing treatment for psychiatric problems.  A March 
1993 record indicated that the veteran was asked to think of 
ending his sessions as he had made significant progress 
toward accomplishing his goals.

At a February 1997 VA mental disorders examination, the 
veteran was assigned a GAF of 60 and a diagnosis of chronic 
dysthymic order with episodic major depression was rendered.

VA treatment records dated from April 1997 to May 1998 
reflect ongoing treatment for the veteran's psychiatric 
problems.  The veteran complained of disrupted sleep and a 
"low mood."

At an April 1999 VA examination, the veteran stated that he 
had many fears and was afraid of being in stressful 
situations.  He stated that this medication (Paxil) reduced 
anxiety, chest pain, sleep problems, irritability, and anger.  
The veteran was married but was divorced in 1973; he had four 
sons and many grandchildren that he saw regularly and was 
very happy to spend time with.  The examiner noted that the 
veteran appeared to be very much involved with his 
grandchildren and his daughters-in-law.  It was noted that 
the veteran had not worked since 1985.  The veteran stated 
that he lived by himself but saw his nearby grandchildren 
often and also saw other family members.  The veteran drove a 
car and went to church, attended Alcoholics Anonymous 
meetings, and seemed "to be reasonably involved with the 
local community."  Examination revealed that the veteran had 
a flat affect; he was very obsessive and compulsive.  His 
intelligence seemed to be above average.  He stated that he 
heard voices at times and that he heard knocking on the doors 
and windows at night and had to go and check on them.  The 
GAF was 60, and the diagnoses included severe depression and 
severe schizoid personality.  A different April 1999 VA 
examiner assigned a GAF of 75 and indicated that the veteran 
suffered from major depression with mild symptomatology; the 
examiner also stated that the veteran was malingering 
"according to the DSM4 criteria."

After reviewing this evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent under the old criteria.  There 
is no question that the veteran's major depressive disorder 
has impacted on the veteran's social relationships and 
contributed to his industrial impairment.  However, the RO 
recognized this symptomatology and assigned a disability 
rating of 30 percent.  The medical records show symptoms 
which are moderate in degree.  While he has symptoms such as 
sleep problems and some memory loss, VA examinations revealed 
objective findings such as coherent and relevant speech, and 
good judgment; no formal thought disorder or cognitive 
impairment has been assessed.  Further, the veteran's GAF 
scores tend to be around 60, indicative of only moderate 
difficulty in social and occupational functioning.  The Board 
notes that the previously mentioned VA General Counsel 
opinion makes it clear that a 30 percent rating under the old 
criteria actually contemplates more than moderate impairment, 
thus further supporting a finding that a rating in excess of 
30 percent is not warranted.

However, the Board does find that a rating of 50 percent is 
warranted under the new rating criteria.  In particular, the 
Board notes that the February 1997 and April 1999 VA 
examinations noted that the veteran essentially had a 
flattened effect.  Further, one of the April 1999 VA 
examiner's noted that the veteran's insight was poor.  Taken 
as a whole, and resolving all doubt in the veteran's favor, 
the Board finds that a 50 percent rating under the new 
criteria is warranted.  However, the Board is unable to 
conclude that the veteran's depressive disorder is manifested 
by symptomatology such as severe manifestations as 
obsessional rituals; illogical, obscure or irrelevant speech; 
near continuous panic or depression affecting his ability to 
act independently or appropriately, neglect of personal 
appearance and hygiene, the inability to establish and 
maintain effective relationships.  Although the veteran did 
experience a divorce, the veteran has significant contact 
with his grandchildren and other family members; an examiner 
has indicated that the veteran was reasonable involved in his 
community.  The veteran speaks coherently and has exhibited 
adequate judgment.  While one of the April 1999 VA examiners 
did state (on the Axis I diagnosis portion of the 
examination) that the veteran's depression was severe, that 
same examiner assigned the veteran a GAF of 60, evincing only 
moderate symptoms.  Accordingly, the preponderance of the 
evidence is against a rating in excess of 50 percent under 
the new rating criteria.

The Board here notes that the granting of a 50 percent rating 
under the new criteria is warranted based on the VA 
examination reports dated in February 1997 and April 1999.  
The new rating criteria were not effective until November 7, 
1996, and the 50 percent rating under these criteria, 
therefore, cannot be assigned prior to that date.  VAOPGCPREC 
3-2000.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's depression, 
alone, has resulted in frequent hospitalizations or caused a 
marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for major 
depressive disorder, from September 16,1985, to November 6, 
1996, is denied.

Entitlement to a disability rating of 50 percent for major 
depressive disorder from November 7, 1996, is granted.




		
John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 

